Per Curiam. On December 2, 2004, attorney Jerome Green appeared before this court to show cause as to why he should not be held in contempt for fading to perfect the appeal of Appellant Teresa Edwards and for representing her during a time that he was delinquent in the payment of his bar dues and was therefore not in good standing. On that date, Mr. Green entered a plea of nolo contendere to the contempt charges and offered a statement in mitigation. Thereafter, we issued an order finding Mr. Green in contempt and directing him to pay a fine of $250 within thirty days from the date of our order. See Edwards v. State, 360 Ark. 90, 199 S.W.3d 684 (2004) (per curiam). As of this date, Mr. Green has not paid his fine as ordered, even though the time for doing so expired on January 10, 2005. Additionally, Mr. Green tendered to our court clerk, on the date of his show-cause hearing, a check for $520 as payment of his delinquent bar dues. That check was returned for insufficient funds. As is the normal business practice of our clerk’s office, the clerk mailed a notice to Mr. Green informing him that his check had been returned for insufficient funds and giving him thirty days to correct the situation. The thirtieth day was February 14, 2005. As of this date, Mr. Green has not taken steps to correct this situation.  Accordingly, we again order Mr. Green to appear before this court at 9:00 a.m. on Thursday, March 10, 2005, to show cause as to why he should not be held in contempt of this court for fading to pay his fine as previously ordered and for failing to remedy the situation involving the payment of his delinquent bar dues. It is so ordered. Dickey, J., not participating.